Citation Nr: 1809625	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to an initial compensable rating for epididymitis.


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2011 to February 2012.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the case was subsequently transferred to the VA RO in White River Junction, Vermont.
 
The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's epididymitis is not productive of renal dysfunction; voiding dysfunction; urinary frequency; obstructed voiding; or frequent urinary tract infections requiring long-term drug therapy, hospitalization, or intermittent intensive management. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for epididymitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7525 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should have a compensable rating for his epididymitis as his symptoms are worse than those contemplated by the currently assigned ratings.  

In May 2012, the Veteran was afforded a VA examination for his epididymitis. At that time he reported that he continued to have left testicle pain, and after being treated with oral antibiotics, the symptoms resolved. He reported that his treatment plan did not include continuous medication for this condition. He had not had an orchiectomy, denied having voiding dysfunction, and denied a history of recurrent symptomatic urinary tract or kidney infections. He denied having erectile dysfunction or retrograde ejaculation. The examiner declined physical examination of his penis and testes at that time, but reported normal anatomy without penile or testicular deformity or abnormality. The examiner noted that the Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis that required long-term drug therapy or hospitalization. The examiner also noted that the Veteran's condition did not impact his ability to work, nor cause any additional functional impact. 

October 2013 VA Medical Center treatment records indicate that the Veteran was seen for epididymitis, when he reported symptomatology similar to his historic epididymitis. The treatment provider noted that there was tenderness on palpitation of the bilateral epididymis. No discharge was observed. The Veteran was prescribed a 10 day supply of antibiotic for the symptomatology. A subsequent October VA treatment record indicates that the Veteran was seen for a urology consultation related to his epididymitis. He reported that he reported to urgent care approximately 15 days prior, and that he had experienced several episodes of left sided pain consistent with epididymitis. He reported that the symptoms alleviated spontaneously, that he was taking the aforementioned prescribed medication, and that his pain was minimal. He denied ever having had fever, significant swelling or discoloration, any urethral trauma, and denied voiding dysfunction. On physical examination the treatment provider did not observe any tenderness, mass, or distention. It was noted that there was a likelihood that the Veteran will be placed on daily prophylactic dose of antibiotic for at least one year, but that antibiotic was not prescribed at that time. 

A December 2013 VA Medical Center treatment record indicates that the Veteran continued to have difficulties with chronic epididymitis, and was being treated by urology. No other observations or reports related to this disability were noted and there was no indication that he had voiding dysfunction of any kind, renal dysfunction, or frequent urinary tract infections.

February 2016 VA Medical Center treatment records indicate that the Veteran continued to receive treatment for his epididymitis symptomatology. In February 2016 he reported that he had problems in the past with recurrent epididymitis, and reported that in November 2013 he was shown to have a right epididymal cyst/spermatoecele, but was otherwise normal. There was no indication that the Veteran experienced voiding dysfunction of any kind, renal dysfunction, or frequent urinary tract infections. Later in February 2016, the Veteran reported he had minor episodes of scrotal pain, but had not had true epididymitis since his prior visit, and had some swollen glands.  However, again, there was no indication that he experienced voiding dysfunction of any kind, renal dysfunction, or frequent urinary tract infections.  

The Board finds that the Veteran is not entitled to an initial compensable rating for epididymitis.  In this regard, the Board notes that the Veteran's disability appears to be largely asymptomatic. There is no indication from the record that the Veteran experiences voiding dysfunction of any kind, renal dysfunction, or frequent urinary tract infections. Further, he does not require long-term drug therapy, hospitalizations, or intermittent intensive management.  The Board acknowledges that VA Medical Center treatment notes indicate that a one year term of antibiotics was discussed for treatment of the Veteran's epididymitis.  However, there is no indication from the record that such treatment was ever prescribed, or even necessary to combat the Veteran's relatively mild, intermittent symptoms.  Therefore, the Board finds that an initial compensable rating for epididymitis is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7525.


ORDER

Entitlement to an initial compensable rating for epididymitis is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus are decided. 

The Board notes that the evidence of record indicates the Veteran was denied service connection for bilateral hearing loss and bilateral tinnitus due to a lack of a current diagnosis. However, the Veteran was last afforded a VA audiology evaluation in May 2012. Since May 2012, the Veteran has continued to receive regular medical treatment, which indicates that the Veteran has experienced a decrease in hearing acuity, and he now endorses tinnitus. Further, the evidence of record indicates the Veteran was diagnosed with hearing loss disability in June 2013. Thus, the Board finds additional VA examinations are needed to assess the Veteran's current hearing loss and tinnitus. 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA audiological evaluation to determine the nature and etiology of any currently present bilateral hearing loss disability and tinnitus.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present bilateral hearing loss disability and tinnitus is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA audiology evaluation report and all opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


